Case 2:94-mj-01230-NJK Document 6 Filed 09/02/20 Page 1 of 2




                                               2:94-mj-01230-NJK
                                         ORDER GRANTING




                                   1
   Case 2:94-mj-01230-NJK Document 6 Filed 09/02/20 Page 2 of 2




                               GRANTED



                                                     September 2, 2020
NANCY J. KOPPE
UNITED STATES MAGISTRATE JUDGE




                                      2
